

116 S3911 IS: PFAS Exposure Assessment and Documentation Act
U.S. Senate
2020-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3911IN THE SENATE OF THE UNITED STATESJune 8, 2020Mrs. Shaheen introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo require the Secretary of Defense to establish a task force to address the effects of the release of perfluoroalkyl substances and polyfluoroalkyl substances from activities of the Department of Defense, to include exposure to such substances in periodic health assessments of members of the Armed Forces, and for other purposes.1.Short titleThis Act may be cited as the PFAS Exposure Assessment and Documentation Act.2.Perfluoroalkyl and polyfluoroalkyl substances task force of Department of Defense(a)In generalThe Secretary of Defense shall establish a task force to address the effects of the release of perfluoroalkyl substances and polyfluoroalkyl substances from activities of the Department of Defense (in this section referred to as the PFAS Task Force).(b)MembershipThe members of the PFAS Task Force are the following:(1)The Assistant Secretary of Defense for Sustainment.(2)The Assistant Secretary of the Army for Installations, Energy, and Environment.(3)The Assistant Secretary of the Navy for Energy, Installations, and Environment.(4)The Assistant Secretary of the Air Force for Installations, Environment, and Energy. (5)A liaison from the Department of Veterans Affairs to be determined by the Secretary of Veterans Affairs.(c)ChairmanThe Assistant Secretary of Defense for Sustainment shall be the chairman of the PFAS Task Force.(d)SupportThe Under Secretary of Defense for Personnel and Readiness and such other individuals as the Secretary of Defense considers appropriate shall support the activities of the PFAS Task Force.(e)DutiesThe duties of the PFAS Task Force are the following:(1)Analysis of the health aspects of exposure to perfluoroalkyl substances and polyfluoroalkyl substances.(2)Establishment of clean-up standards and performance requirements relating to mitigating the effects of the release of perfluoroalkyl substances and polyfluoroalkyl substances.(3)Finding and funding the procurement of an effective substitute firefighting foam without perfluoroalkyl substances or polyfluoroalkyl substances.(4)Establishment of standards that are supported by science for determining exposure to and ensuring clean up of perfluoroalkyl substances and polyfluoroalkyl substances. (5)Establishment of interagency coordination with respect to mitigating the effects of the release of perfluoroalkyl substances and polyfluoroalkyl substances.(6)Assessment of the perceptions by Congress and the public of the efforts of the Department of Defense with respect to mitigating the effects of the release of perfluoroalkyl substances and polyfluoroalkyl substances from activities of the Department.(f)ReportNot later than 90 days after the date of the enactment of this Act, and quarterly thereafter, the Chairman of the PFAS Task Force shall submit to Congress a report on the activities of the task force. 3.Inclusion of exposure to perfluoroalkyl and polyfluoroalkyl substances as part of periodic health assessments(a)Periodic health assessmentThe Secretary of Defense shall ensure that any periodic health assessment provided to a member of the Armed Forces includes an evaluation of whether the member has been—(1)based or stationed at a military installation identified by the Department of Defense as a location with a known or suspected release of perfluoroalkyl substances or polyfluoroalkyl substances during the period in which the member was based or stationed at the military installation; or(2)exposed to such substances, including by evaluating any information in the health record of the member.(b)Separation history and physical examinationsSection 1145(a)(5) of title 10, United States Code, is amended by adding at the end the following new subparagraph:(C)The Secretary concerned shall ensure that each physical examination of a member under subparagraph (A) includes an assessment of whether the member was—(i)based or stationed at a military installation identified by the Department as a location with a known or suspected release of perfluoroalkyl substances or polyfluoroalkyl substances during the period in which the member was based or stationed at the military installation; or(ii)exposed to such substances, including by assessing any information in the health record of the member..(c)Deployment assessmentsSection 1074f(b)(2) of title 10, United States Code, is amended by adding at the end the following new subparagraph:(D)An assessment of whether the member was—(i)based or stationed at a military installation identified by the Department as a location with a known or suspected release of perfluoroalkyl substances or polyfluoroalkyl substances during the period in which the member was based or stationed at the military installation; or(ii)exposed to such substances, including by assessing any information in the health record of the member..4.Provision of blood testing for members of the Armed Forces, former members of the Armed Forces, and their families to determine exposure to perfluoroalkyl substances or polyfluoroalkyl substances(a)Members of the Armed Forces(1)In generalIf a covered evaluation of a member of the Armed Forces results in a positive determination of potential exposure to perfluoroalkyl substances or polyfluoroalkyl substances, the Secretary of Defense shall provide to that member, during that covered evaluation, blood testing to determine and document potential exposure to such substances.(2)Inclusion in health recordThe results of blood testing of a member of the Armed Forces conducted under paragraph (1) shall be included in the health record of the member.(b)Former members of the Armed Forces and family membersThe Secretary shall pay for blood testing to determine and document potential exposure to perfluoroalkyl substances or polyfluoroalkyl substances for any covered individual, at the election of the individual, either through the TRICARE program for individuals otherwise eligible for such program or through the use of vouchers to obtain such testing.(c)DefinitionsIn this section:(1)Covered evaluationThe term covered evaluation means—(A)a periodic health assessment conducted in accordance with section 3(a);(B)a separation history and physical examination conducted under section 1145(a)(5) of title 10, United States Code, as amended by section 3(b); and(C)a deployment assessment conducted under section 1074f(b)(2) of such title, as amended by section 3(c).(2)Covered individualThe term covered individual means a former member of the Armed Forces or a family member of a member or former member of the Armed Forces who lived at a location (or the surrounding area of such a location) identified by the Department of Defense as a location with a known or suspected release of perfluoroalkyl substances or polyfluoroalkyl substances during the period in which the individual lived at that location (or surrounding area).(3)TRICARE programThe term TRICARE program has the meaning given that term in section 1072(7) of title 10, United States Code.5.Documentation of exposure to perfluoroalkyl substances or polyfluoroalkyl substances(a)Sharing of informationThe Secretary of Defense and the Secretary of Veterans Affairs shall enter into a memorandum of understanding providing for the sharing by the Department of Defense with the Department of Veterans Affairs of the results of covered evaluations regarding the exposure by a member of the Armed Forces to perfluoroalkyl substances or polyfluoroalkyl substances.(b)Registry(1)EstablishmentThe Secretary of Defense shall establish a registry of members of the Armed Forces who have been exposed to, or are suspected to have been exposed to, perfluoroalkyl substances or polyfluoroalkyl substances.(2)Inclusion in registryThe Secretary shall include a member of the Armed Forces in the registry established under paragraph (1) if a covered evaluation of the member establishes that the member—(A)was based or stationed at a location identified by the Department of Defense as a location with a known or suspected release of perfluoroalkyl substances or polyfluoroalkyl substances during the period in which the member was based or stationed at the location; or(B)was exposed to such substances.(3)Blood testingThe results of any blood test conducted under section 4(a) shall be included in the registry established under paragraph (1) for any member of the Armed Forces included in the registry. (4)ElectionA member of the Armed Forces may elect not to be included in the registry established under paragraph (1). (c)Provision of informationThe Secretary of Defense shall provide to a member of the Armed Forces more information on perfluoroalkyl substances and polyfluoroalkyl substances and the potential impact of exposure to such substances if a covered evaluation of such member establishes that the member—(1)was based or stationed at a location identified by the Department of Defense as a location with a known or suspected release of perfluoroalkyl substances or polyfluoroalkyl substances during the period in which the member was based or stationed at the location; or(2)was exposed to such substances. (d)Rule of constructionNothing in this section may be construed to preclude eligibility of a veteran for benefits under the laws administered by the Secretary of Veterans Affairs by reason of the exposure of the veteran to perfluoroalkyl substances or polyfluoroalkyl substances not being recorded in a covered evaluation.(e)Covered evaluation definedIn this section, the term covered evaluation means—(1)a periodic health assessment conducted in accordance with section 3(a);(2)a separation history and physical examination conducted under section 1145(a)(5) of title 10, United States Code, as amended by section 3(b); and(3)a deployment assessment conducted under section 1074f(b)(2) of such title, as amended by section 3(c).